DETAILED ACTION
Claims 46-55 and 67-69 are presented for examination.
	Applicant’s Amendment filed March 22, 2021 has been entered into the present application. 
	Claims 46-55 and 67-69 remain pending. Claim 55 is amended. 
Applicant’s arguments, filed March 22, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
Applicant is reminded of his election without traverse of the invention of Group II (original claims 55-65), directed to a method for treating or improving a neurodegenerative condition comprising administering to a subject an effective amount of 3,5,4’-trihydroxy-6,7,3’-trimethoxyflavone (TTF), and Alzheimer’s disease (AD) as the single disclosed species of neurodegenerative condition, as stated in the reply filed April 16, 2017, which is still in effect over the claims.
Accordingly, claims 46-54 remain withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
Applicant’s instant claim 55 remains examined only insofar as it is directed to a mammal “suffering from” a neurodegenerative condition, as this embodiment of instant claim 55 as it has been previously amended is the sole embodiment consistent with the originally elected subject matter directed to “treating or improving a neurodegenerative condition in a mammal”. Applicant’s embodiment directed to a mammal “susceptible to a neurodegenerative condition” - which does not require the mammal to actually have the neurodegenerative condition - as provided for in claim 55 is withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
infra.
Accordingly, instant claims 55 and 67-69 are under examination as indicated above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	1.	Claims 55 and 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over Disadee et al. (“Flavonol 3-O-robinobiosides and 3-O-(2’’-O--rhamnopyranosyl)-robinobiosides from Sesuvium portulacastrum”, Tetrahedron, 2011; 67:4221-4226) in view of Chauhan et al. (“Oxidative Stress in Alzheimer’s Disease”, Pathophysiology, 2006; 13:195-208), citing to Elmann et al. (“Anti-Neuroinflammatory Effects of the Extract of Achillea fragrantissima”, BMC Complementary and Alternative Medicine, 2011, 11:98, hereinafter “Elmann 2011”) as evidence, each already of record, for the reasons 
	Newly amended claim 55 now recites “providing a composition comprising purified [TTF]” and “administrating said composition to said mammal” as recited therein. 
	As the previously set forth grounds for rejection clearly address the specific embodiment of administering the individual compound TTF to a mammal with AD in need of treatment for AD, such reasons for rejection remain applicable to the instant claims as amended, which require administration of “purified” TTF (which is met by the cited prior art teachings suggesting the administration of TTF individually in the absence of other compounds to an AD patient, thereby meeting Applicant’s requirement that the TTF be “purified”).

	Response to Applicant’s Arguments
	In reply, Applicant traverses the rejection, stating that “AD is known to have multifactorial pathogenesis, and involves neuronal cell death as a consequence of not only oxidative stress but also uncontrolled neuroinflammatory responses, involving various proinflammatory cytokines and cytotoxic agents” (Remarks, p.9). Applicant cites to the Declaration under 37 C.F.R. §1.132 of inventor Anat Elmann (hereinafter “the Elmann Declaration”) as alleged evidence that “a compound which exhibits only anti-oxidant activity would not be expected to be sufficient to treat AD” (Remarks, p.10). 
	The arguments have been fully and carefully considered, but are not found persuasive. 
	Applicant’s position is not well taken. That AD may exhibit a multifactorial pathogenesis does not vitiate the fact that Chauhan et al. clearly and unequivocally establishes oxidative stress as one of such factors in the pathogenesis of AD. A person of ordinary skill in the art before the effective filing date of the invention, therefore, would have had a reasonable expectation of success in treating AD by targeting any one or more of these factors in the pathogenesis of AD, including oxidative stress. Applicant provides no objective evidence in the record as supported by the state of the art before the effective filing date of the claimed invention to support his apparent assertion that a treatment for AD must specifically target all possible factors in the pathogenesis of AD in order to constitute a treatment therefor, not just a single prima facie obviousness of administering a known antioxidant – in this case, TTF – to target oxidative stress involved in the pathogenesis of AD). Accordingly, whatever improvement may be conveyed to the AD subject via mitigation of oxidative stress in AD using an antioxidant therapy – even if only minor – still meets the instantly claimed method. 
	Applicant relies on the Elmann Declaration as apparent evidence that “oxygen scavengers do not have any effect in the treatment of AD”, further alleging that “[t]he mere fact that a compound can be shown to exhibit in a cell free system[,] a chemical activity such as free radical scavenging activity would not be considered sufficient as an indication that the compound can be expected to be effective in the treatment of AD, in the absence of any evidence showing a further biological effect of the same compound on other contributory factors involved in AD, such as neuroinflammation of microglial cells, glutamate and amyloid beta toxicity[,] induced cell death via interference with cell signaling” (Elmann Declaration, para.[6]). Applicant proffers the Elmann Declaration as an expert opinion of the state of the art. In assessing the probative value of an expert opinion, MPEP §716.01(c)(III) expressly states that the examiner must consider (1) the nature of the matter sought to be established, (2) the strength of any opposing evidence, (3) the interest of the expert in the outcome of the case, and (4) the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985).
In the instant case, the concept that the Elmann Declaration seeks to establish is a factual matter - whether the administration of an antioxidant therapy would constitute an effective treatment for AD. The Elmann Declaration takes the opinion that, although oxidative stress is a known factor in the pathogenesis of AD, the fact that other factors also contribute to the pathogenesis of AD (neuroinflammation, glutamate toxicity, amyloid- toxicity, e.g.) supports the conclusion that targeting only oxidative stress would be ineffective to treat AD (Elmann Declaration, para.[4]-[6]). The “expert” in this prima facie case of obviousness as further supported by the underlying factual teachings of Disadee and Chauhan for the reasons set forth above, and those already set forth in the record. 
	Applicant opines that Chauhan et al. acknowledges “the inconsistency of the conclusions of clinical trials on the beneficial effects of antioxidants on cognitive impairment in AD, and suggests that a combination of antioxidants might be of greater potential benefit for AD”, which constitutes a “teaching away from the use of a single, isolated antioxidant in the treatment of AD” (Remarks, p.10). 
	The arguments have been fully and carefully considered, but are not found persuasive. 
	Applicant’s assertion that there is no reasonable expectation of success in using antioxidant therapy for the treatment of AD in light of Chauhan’s teachings that some antioxidant therapies have not proven to be effective in the treatment of AD is unavailing. Applicant advocates an improper standard for obviousness. Obviousness requires only “at least some degree of predictability”, but not absolute predictability. MPEP §2143.02(II). A finding of obviousness under AIA  35 U.S.C. §103 requires evidence suggesting that the invention would be prima facie successful, but it does not require evidence demonstrating absolute or guaranteed certainty that the invention will succeed. As a result, Applicant’s urging that the failure of some other antioxidant therapies to effectively treat AD is evidence of a lack of reasonable expectation of success cannot be accepted because such urging relies upon the improper standard of absolute predictability. Also, Applicant’s position that Chauhan et al. teaches away from the use of a single antioxidant in the treatment of AD also cannot be accepted. The fact that an antioxidant combination therapy may potentially yield greater therapeutic efficacy than a single antioxidant therapy is In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)). 
	Applicant finally urges that “[n]either Disadee nor Chauhan have addressed the anti-inflammatory effects of TTF in microglial cells, which in combination with the anti-oxidative effects in astrocytes and the protective effect on astrocytes and neurons from induced cell death via interference with cell signaling makes this compound particularly effective in the treatment of AD” (Remarks, p.10).
	The arguments have been fully and carefully considered, but are not found persuasive. 
	Applicant asserts that the cited prior art teachings are insufficient because they fail to recognize the same therapeutic effects of TTF in microglial cells and astrocytes as Applicant has done in the instant application, but this position is unavailing. The teachings of Disadee et al. in view of Chauhan et al. provide clear reason to administer the antioxidant TTF to a subject suffering from AD in order to treat the same, albeit for a different underlying reason than Applicant (i.e., as an antioxidant therapy to mitigate the effects of oxidative stress on neuronal degeneration, rather than specifically for the anti-inflammatory properties in microglial cells and protective effects on astrocytes). It is not necessary, however, that the prior art suggest the same combination as Applicant to achieve the same advantage or result discovered by Applicant in order to find obviousness. MPEP §2144(IV)1. The fact that Applicant has recognized another advantage (in this case, that TTF exerts protective effects on astrocytes and anti-inflammatory effects on microglial cells) that would flow naturally from following the suggestions of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 
	For these reasons supra, rejection of claims 55 and 67-69 is proper.  

Conclusion
Rejection of claims 55 and 67-69 is proper.
Claims 46-54 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
July 5, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §2144(IV), which states, “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).”